DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/21 has been entered.
 

Election/Restrictions
Applicant’s non-election without traverse of claims 21-27 in the reply filed on 7/23/21 is acknowledged. Those claims were previously cancelled by Examiner’s Amendment in the Notice of Allowance dated 8/20/21.  Applicant re-introduced the same or similar previously non-elected claims as new claims 28-34 in the RCE dated 11/17/21. This application is in condition for allowance except for the presence of claims 28-34 directed to the same or similar claims previously non-elected without traverse.  Accordingly, claims 28-34 been cancelled.

EXAMINER'S AMENDMENT


The application has been amended as follows: 

Claims 28-34 are canceled.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Dipaolo et al., U.S. 2018/0078055, discloses a system wherein a notification signal is generated to notify of possible theft when a door or gate retaining product for sale is opened and/or not closed.  Dipaolo fails to disclose, inter alia, a processor configured to: receive information regarding a movement of the pusher surface toward the forward end from the sensing device; and transmit a signal indicating the movement of the pusher surface; and a notification device configured to provide notification based on receiving a signal indicating movement of the pusher surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO 9919849 A1, WO 2010094778 A1, WO 03072471 A1, US 6513677 B1, US 20180078055 A1, US 20100106291 A1, US 20100072221 A1, US 20070043600 A1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUSSELL S GLASS/Primary Examiner, Art Unit 3627